Citation Nr: 0404108	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis.

2.  Entitlement to service connection for residuals of a 
right hand contusion.

3.  Entitlement to service connection for residuals of a left 
middle finger sprain.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for cardiovascular 
disease.

6.  Entitlement to service connection for a sleep disorder, 
to include as secondary to anterior chest wall syndrome.

7.  Entitlement to an initial rating in excess of 20 percent 
for anterior chest wall pain syndrome.

8.  Entitlement to an initial compensable rating for right 
ankle sprain.

9.  Entitlement to an initial compensable rating for a right 
knee osteochondroma prior to January 22, 2001.

10.  Entitlement to an initial rating in excess of 10 percent 
for a right knee osteochondroma on and after January 22, 
2001. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1997 to August 
2000.

This appeal originally arose from a March 2001 rating action 
that granted service connection for anterior chest wall pain 
syndrome, assigned an initial 20 percent rating; tinnitus, 
assigned an initial 10 percent rating; and right ankle strain 
and a right knee osteochondroma, each assigned a 
noncompensable rating.  This appeal also originally arose 
from that same rating action that denied service connection 
for hearing loss, right knee arthritis, residuals of a right 
hand contusion, residuals of a left middle finger sprain, a 
low back disability, cardiovascular disease, and a sleep 
disorder.  A Notice of Disagreement was received in June 
2001.  Inasmuch as the claims for higher ratings for anterior 
chest wall pain syndrome, right ankle sprain, and a right 
knee osteochondroma involve disagreement with the initial 
ratings assigned, the Board of Veterans' Appeals (Board) has 
characterized those issues in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

By Decision Review Officer decision of September 2001, the 
initial rating of the veteran's right knee osteochondroma was 
increased to 10 percent from January 22, 2001, and a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 (T/TR) was assigned from May 21, 2001; an initial 
noncompensable rating was assigned from August 1, 2001.  In a 
statement of January 2002, the veteran's representative, on 
the veteran's behalf, withdrew his appeals for service 
connection for hearing loss and for an initial rating in 
excess of 10 percent for tinnitus.  By rating action of 
February 2002, the initial rating of the right knee 
osteochondroma was increased to 10 percent from August 1, 
2001.  By rating action of October 2002, a T/TR for the right 
knee osteochondroma was assigned from March 15, 2002; an 
initial 10 percent rating was assigned from July 1, 2002.

A Statement of the Case (SOC) was issued in December 2002, 
and a Substantive Appeal was received in February 2003.     

The Board's decision with respect to the issues of service 
connection for right knee arthritis and residuals of a right 
hand contusion and a left middle finger sprain is set forth 
below.  The remaining issues are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for right knee 
arthritis and residuals of a right hand contusion and a left 
middle finger sprain on appeal has been accomplished.

2.  There is no competent medical evidence to establish that 
the veteran currently has, or has ever had, right knee 
arthritis.

3.  Competent medical evidence establishes that the veteran 
does not currently have residuals of a right hand contusion.

4.  Competent medical evidence establishes that the veteran 
does not currently have residuals of a left middle finger 
sprain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee 
arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R.       §§ 
3.102, 3.159, 3.303 (2003). 

2.  The criteria for service connection for residuals of a 
right hand contusion are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

3.  The criteria for service connection for residuals of a 
left middle finger sprain are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims for service connection for right knee 
arthritis, residuals of a right hand contusion, and residuals 
of a left middle finger sprain has been accomplished.

In the March 2001 rating action, the July 2001 and September 
2002 letters from the RO, the December 2002 SOC, and the 
March 2003 letter from the RO, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefits he seeks, 
the evidence that would substantiate his claims, and the 
evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed to 
support his claims, and been provided ample opportunity to 
submit such information and evidence.  

Additionally, the Board notes that in the aforementioned 
documents, the RO variously and specifically informed the 
veteran of what the evidence had to show to establish 
entitlement to the benefits he sought; what information or 
evidence VA still needed from the veteran; what evidence VA 
had retrieved and considered in his claims; what evidence he 
had to furnish; what he had to do to obtain assistance from 
VA in connection with his appeal; and that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, if he gave VA 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
particular, the September 2002 RO letter specifically 
informed the veteran of the pertinent law and VA regulations 
implementing the VCAA and its requirements; notified him that 
VA needed him to furnish the name and address of any medical 
provider, the time frame covered by the records, and the 
condition for which he was treated, and that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them; and notified him that he could help with 
his claims by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(b)).  

In the recent decision of Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should inform the claimant of (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  As has been explained above, all of these 
requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" VA receives a complete or substantially 
complete application for VA benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such a pre-adjudication notice was not prejudicial to 
the claimant.  See 38 U.S.C.A. § 7261(b) (West 2002) 
(providing that, in making determinations under those 
provisions, the Court shall take due account of  the rule of 
prejudicial error).

In the case currently before the Board, a significant 
document meeting the VCAA's notice requirements-
specifically, a September 2002 letter from the RO-was 
furnished to the veteran subsequent to the March 2001 rating 
action on appeal and well after a substantially-complete 
application for service connection was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
this case has not prejudiced the appellant in any way.  

There no indication whatsoever of the existence of any 
outstanding relevant evidence that the RO has not already 
obtained, or that any additional action is needed to comply 
with the duty to assist the veteran.  The Board finds that 
all necessary development has been accomplished, and that the 
RO has made appropriate efforts to assist the veteran in 
obtaining all evidence necessary to substantiate his claims 
for service connection for right knee arthritis and residuals 
of a right hand contusion and a left middle finger sprain.  
The RO has obtained the veteran's service medical records, 
and extensive VA medical records of his post-service 
treatment and evaluation from 2000 to the present time, and 
all have been associated with the claims file.  The veteran 
was afforded comprehensive VA examinations in September 2000 
and January 2002.  Significantly, neither the veteran nor his 
representative has identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  In a statement of January 2002, the veteran's 
representative stated, on the veteran's behalf, that he 
received all his medical treatment at a VA medical facility - 
from which the Board notes the RO has obtained all pertinent 
records.  Although in his February 2003 Substantive Appeal 
the veteran stated that he would furnish additional evidence 
"in a few weeks," in written argument dated in March 2003 
the veteran's representative submitted this case to the Board 
on the evidence of record, and no additional evidence has 
been received by the Board from either the veteran or his 
representative to date.  

Hence, the Board finds that any failure on the part of VA to 
fulfill the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F. 3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2003).
     
Under these circumstances, the Board finds that adjudication 
of the claims for service connection for right knee 
arthritis, residuals of a right hand contusion, and residuals 
of a left middle finger sprain on appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claims are ready to be considered on 
the merits.



II.  Analysis

In this case, the veteran contends that he currently suffers 
from right knee arthritis, residuals of a right hand 
contusion, and residuals of a left middle finger sprain, all 
due to military service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

In addition, where a veteran served 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.    

In this case, the service medical records are completely 
negative for findings or diagnoses of right knee arthritis.  
June 1998 right knee X-rays showed no evidence of arthritis, 
and the veteran denied a history of arthritis, rheumatism, or 
bursitis on separation examination of April 2000.  Moreover, 
arthritis has not be clinically documented in the post-
service years.  Various VA right knee X-ray and arthroscopic 
reports in September 2000, May and June 2001, and January, 
March, and April 2002 are all negative for findings or 
diagnoses of arthritis.

The service medical records document treatment of the veteran 
for a left middle finger sprain in July 1998.  However, the 
subsequent service and post-service record does not show that 
the veteran suffers from chronic residuals thereof.  He had 
no complaints and there were no findings referable to 
residuals of a left middle finger sprain on separation 
examination of April 2000, and competent, objective 
evidence-specifically, the September 2000 VA examination-
establishes that he does not currently suffer from any 
chronic left middle finger disability.  He was able to grasp, 
push-pull, and touch with his hands on the latter 
examination, and he had full range of active and passive 
motion of the fingers bilaterally.  Extensive VA outpatient 
records showing treatment and evaluation of the veteran for 
many complaints and disorders through November 2002 are 
negative for findings or diagnoses of residuals of a left 
middle finger sprain.

The service medical records document that the veteran 
sustained a contusion of the dorsum of the right hand as a 
result of a blunt trauma in April 1999, at which time X-rays 
were normal.  After further treatment in May 1999, he was 
found fit for full duty.  The veteran complained of painful 
right hand joints on separation examination of April 2000, 
and the examiner noted persistent right hand pain status post 
blunt trauma.  However, full range of hand motion and 5/5 
strength throughout were clinically found, and the hand was 
neurovascularly intact.  The diagnosis was chronic complaints 
of hand pain, which was not considered disabling.  The post-
service record does not show that the veteran suffers from 
chronic residuals of a right hand contusion.  Competent, 
objective evidence-specifically, the September 2000 VA 
examination-establishes that he does not currently suffer 
from any chronic residuals thereof.  He was able to grasp, 
push-pull, and touch with his hands on the latter 
examination, and he had full range of active and passive 
motion of the fingers bilaterally.  He had normal right hand 
strength and dexterity, and the examiner found no functional 
defects.  The diagnosis was status post trauma to the right 
hand with good recovery.  Moreover, extensive VA outpatient 
records showing treatment and evaluation of the veteran for 
many complaints and disorders through November 2002 are 
negative for findings or diagnoses of residuals of a right 
hand contusion.

The Board has considered the assertions advanced by the 
veteran in connection with the current claims.  However, as a 
layman without the appropriate medical training and 
expertise, he simply is not competent to provide probative 
(persuasive) evidence on a medical matter, such as whether 
he, in fact, suffers from currently claimed right knee 
arthritis, and/or residuals of a right hand contusion and of 
a left middle finger sprain.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of the 
claimed disability (and, if so, of a nexus between that 
disability and service or a service-connected disability), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
each of the claims currently under consideration must be 
denied because the first essential criterion for a grant of 
service connection-evidence that a chronic "disability" 
resulting therefrom currently exists-has not been met.  
Where, as here, the competent and objective evidence has 
ruled-out the existence of the claimed disabilities, the 
veteran's complaints of pain, alone, provide no predicate for 
a grant of service connection.  See Sanchez-Benitez v. West, 
13 Vet. App.  282, 285 (1999).  

Hence, the claims for service connection for right knee 
arthritis and residuals of a right hand contusion and of a 
left middle finger sprain must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each of those claims, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App.  49, 
53-56 (1990).




ORDER

Service connection for a right knee arthritis is denied.

Service connection for a residuals of a right hand contusion 
is denied.

Service connection for residuals of a left middle finger 
sprain is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for a low back 
disability, cardiovascular disease, and a sleep disorder; an 
initial rating in excess of 20 percent for anterior chest 
wall pain syndrome; an initial compensable rating for right 
ankle sprain; and initial ratings for a right knee 
osteochondroma on appeal has not been accomplished.  

In this regard, the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to VA and authorizes 
it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

With respect to the claim for service connection for a low 
back disability, the Board notes that the service medical 
records show that the veteran injured his back while playing 
basketball in March 1998, and the assessment was mechanical 
low back pain in the lumbar region secondary to twisting 
injury.  He complained of recurrent low back pain on 
separation examination of April 2000.  Post-service, 
intermittent low back pain and strain was diagnosed on VA 
examination of September 2000, shortly after separation from 
service.  On those facts, the Board finds that equitable 
adjudication of this claim requires that the veteran be 
afforded a special VA orthopedic examination with a nexus 
opinion as to the relationship, if any, between military 
service and current low back disability.  

With respect to the claim for service connection for 
cardiovascular disease, the Board notes that the service 
medical records document blood pressure readings of 109/97 in 
April 1998, 132/96 in June 1998, 120/88 in April 1999, and 
156/85 in June 1999.  An August 1999 electrocardiogram showed 
sinus tachycardia and right atrial enlargement, and was 
assessed to be abnormal.  A blood pressure reading of 128/90 
was recorded in January 2000.  The veteran complained of 
dizziness, shortness of breath, and pain or pressure in the 
chest on separation examination of April 2000.  The Board 
notes that the veteran has not been medically evaluated by VA 
for the existence of a chronic, organic cardiovascular 
disease in the post-service years, and finds that equitable 
adjudication of this claim requires that such examination be 
conducted in light of the inservice findings, to first 
determine whether he currently suffers from a chronic, 
organic cardiovascular disease (including essential 
hypertension), and if so, to obtain a nexus opinion as to its 
etiology, specifically, its relationship to military service, 
if any.

With respect to the claim for service connection for a sleep 
disorder, the Board notes that the service medical records 
document the veteran's complaint made in connection with his 
separation examination of April 2000 that a chest injury 
prevented him from sleeping more than 2 hours at a time.  The 
veteran contends that he currently suffers from a chronic 
sleep disorder that is secondary to his service-connected 
anterior chest wall pain syndrome.  The Board notes that the 
veteran has not been comprehensively evaluated by VA for the 
existence of a chronic sleep disorder in the post-service 
years, nor has the RO adjudicated the issue of the 
relationship between any such sleep disorder and his service-
connected anterior chest wall pain syndrome.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. 
§ 3.310(a) authorizes a grant of service connection not only 
for disability caused by a service-connected disorder, but 
for the extent of additional disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected one).  As there is there is no medical 
evidence or opinion that addresses these questions, the Board 
finds that this matter must be remanded to the RO to afford 
the veteran a special VA examination, to first determine 
whether he currently suffers from a chronic sleep disorder, 
and if so, to obtain a nexus opinion as to its etiology, 
specifically, its relationship to military service or to 
service-connected anterior chest wall pain syndrome.

With respect to the claim for an initial rating in excess of 
20 percent for anterior chest wall pain syndrome, the Board 
notes that the veteran has not been comprehensively evaluated 
for this disorder since September 2000, just after separation 
from service in August 2000.  In light of the passage of time 
and the veteran's 2002 complaints of constant pain above and 
below the waist due to this disability, the Board finds that 
equitable adjudication of this claim requires that he be 
afforded a new VA examination to determine the extent and 
degree of severity of this service-connected disability.

With respect to the claims for higher initial ratings for 
right ankle sprain and for right knee osteochondroma, the 
Board finds that the RO should arrange for the veteran to 
undergo additional medical evaluation of his right ankle and 
knee to obtain further information needed to evaluate the 
claims.  In this regard, the Board points out that the 
evidence currently of record does not include sufficient 
medical findings to fully and fairly evaluate either of those 
claims on appeal.  Appellate review discloses that the 
veteran has not been comprehensively evaluated since he 
underwent a surgical procedure on the right knee in March 
2002, making evaluation of the degree of severity of that as 
yet insufficiently stabilized disability problematic.  The 
record also does not contain sufficient findings as to the 
extent of right ankle and knee functional loss due to pain 
and other factors, to include with repeated use and during 
flare-ups.  See 38 C.F.R. §§ 4.40. 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202-207 (2002). 

The veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for any scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to him and his 
representative by the pertinent VA medical facility at which 
it was to have been conducted.  

Prior to scheduling the requested VA examinations, the RO 
must obtain and associate with the claims file all records of 
pertinent outstanding medical treatment of the veteran, to 
ensure that the record is complete and that the examiners 
have his fully documented medical history.  

The record indicates continuing treatment of the veteran for 
the disabilities at issue at the VA Medical Center (VAMC) in 
Buffalo, New York.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding pertinent VA records from the abovementioned 
facility from November 2002 to the present time, following 
the procedures prescribed in 38 C.F.R. § 3.159(c)(2003) as 
regards requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to each of the 
claims on appeal, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  The Supplemental SOC (SSOC) that explains 
the bases for the RO's determinations must include citation 
to the pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§ 3.102 and 3.159 (2003)-not cited to in the 
December 2002 SOC.

Accordingly, these matters are hereby REMANDED to the RO (via 
the AMC) for the following action:

1.  The RO should request that the 
Buffalo VAMC furnish copies of all 
records of treatment and evaluation of 
the veteran for low back, right ankle, 
right knee, and cardiovascular 
complaints, anterior chest wall pain 
syndrome, and any sleep disorder from 
November 2002 to the present time.  In 
requesting these records, the RO should 
follow the procedures of 38 C.F.R. 
§ 3.159(c) (2003), as regards requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite him to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claims within the one-year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA orthopedic examination of his 
low back, right knee, and right ankle, 
and to determine the degree of severity 
of his anterior chest wall pain syndrome.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays and range of 
motion testing of the right knee and 
ankle, expressed in degrees, with 
standard ranges provided for comparison 
purposes) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The doctor should render an opinion, 
consistent with sound medical judgment, 
as whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently-diagnosed 
low back disability is the result of 
disease or injury incurred in or 
aggravated by the veteran's military 
service, to include the March 1998 
injury.

For each disability, the examiner should 
render specific findings as to whether, 
during examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins. The 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the right knee 
and ankle due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, he should express such 
functional loss in terms of additional 
degrees of limited motion.

Based on all medical findings, the 
physician should render an assessment as 
to whether the service-connected right 
knee disability is best characterized as 
slight, moderate, or severe. 

As regards the service-connected anterior 
chest wall pain syndrome, the examiner 
should comment as to whether the veteran 
has widespread musculoskeletal pain and 
tender points, with or without associated 
fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or 
Raynaud's-like symptoms (a) that require 
continuous medication for control; (b) 
that are episodic, with exacerbations 
often precipitated by environmental or 
emotional stress or by overexertion, but 
that are present more than one-third of 
the time; or (c) that are constant, or 
nearly so, and refractory to treatment.  
The doctor is advised that "widespread 
pain" means pain in both the left and 
right sides of the body, that is both 
above and below the waist, and that 
affects both the axial skeleton (i.e., 
cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  The RO should also arrange for the 
veteran to undergo VA cardiovascular 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.
  
The doctor should render an opinion, 
consistent with sound medical judgment, 
as whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently-diagnosed 
cardiovascular disease (to include 
essential hypertension) is the result of 
disease or injury incurred in or 
aggravated by the veteran's military 
service.  In rendering this opinion, the 
doctor should specifically consider and 
address the inservice blood pressure and 
electrocardiographic findings.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

6.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine whether the veteran suffers 
from a chronic sleep disorder.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.
  
The doctor should render an opinion, 
consistent with sound medical judgment, 
as whether the veteran currently has a 
chronic sleep disorder, and if so, 
whether it is at least as likely as not 
(i.e., there is at least a        50 
percent probability) that such disability 
(a) is medically related to active 
military service, or (b) was caused or is 
aggravated by the service-connected 
anterior chest wall pain syndrome.  If 
any aggravation of a sleep disorder by 
the service-connected anterior chest wall 
pain syndrome is found, the physician 
should attempt to quantify the extent of 
additional disability resulting from the 
aggravation.    

The examiner should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

7.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of any examination sent to him and 
his representative by the pertinent VA 
medical facility at which it was to have 
been conducted. 

8.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.     
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

11.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



